Title: To George Washington from Mary Harding Bristow, 27 November 1783
From: Bristow, Mary Harding
To: Washington, George


                  
                     Sir
                     Spring Garden, London 27th Novr 1783
                  
                  The high Character I have heard of Your Excellency emboldens me to take the liberty of addressing a few lines to You, (tho’ I have not the honor of being personaly known to You) in behalf of my Son. The Coppy of a Memorial & Petition, address’d to the Governor, the Senate, and House of Delegates of the State of Virginia, which I have the honor to enclose to Your Excellency, from myself and the two Gentlemen who are joint Guardians with me: will convince You of the Justice of our Cause, & Claim.  You Sir, I am told, have Children of Your own; therefore can more easily immagine, than I describe what A Parent must feel, on seeing her only Son a Child of now but ten Years old! deprived of so large a property, which has been in his Family for so many Years! and his Father dyeing Seven Years ago, he will have three Sisters Fortunes to pay—which of Course, was left in proportion.
                  Your Excellency, from Your Noble Character, and Abilities! must have great Weight with the legislature!  let me intreat You, by all the ties of honor, justice & humanity! to support the Petition—Consider Sir, my Child’s tender Age made it impossible for him to do any act inimicable to the Country!  and the Laws of every State, (I have always understood) are form’d to protect, and not to prejudice Infant property.
                  May I hope You will not think me too presuming, if I request the honor of a line to let me know this has reach’d your hands.
                  I will not further intrude on your time. but beg leave to subscribe myself with great Respect Your Excellency’s most obedient Humble Servant
                  
                     Mary Bristow
                  
               